IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11450
                        Conference Calendar



MICHAEL D. RODGERS, SR.,

                                         Plaintiff-Appellant,

versus

DALLAS METROCARE SERVICES INC.; JAN STEVENSON;
ROBERT SPENCER; JEFFREY B. RENNER; JOYCE WHEELER;
RICK MATHEWS; ALL OTHER SPECIAL NEEDS OFFENDERS
PROGRAM STAFF; MARYANNE ROMANO, Director,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1165-L
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael D. Rodgers, Sr., appeals from the district court's

order granting summary judgment to the defendants based on res

judicata in his civil rights suit.   Rodgers alleged in his suit

that the defendants violated his civil rights, violated his

rights as stated in the Patients Handbook, subjected him to

racial profiling, unlawfully denied him medical services, and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11450
                                -2-

discriminated against him because of his medical condition.

Prior to filing his federal action, Rodgers had filed in state

court a nearly identical action against the same defendants, for

whom the state court granted summary judgment.

     Afforded liberal construction, Rodgers argues on appeal that

he lacked a fair opportunity to litigate in state court and that

the district court erred in applying res judicata.   Under Texas

law, res judicata requires proof of the following elements: 1) a

prior final judgment on the merits by a court of competent

jurisdiction; 2) identity of parties or those in privity with

them; and 3) a second action based on the same claims that were

raised or could have been raised in the first action.   See

Amstadt v. United States Brass Corp., 919 S.W.2d 644, 652 (Tex.

1996).   After a de novo review, we conclude from the record that

res judicata properly applies to this case and that the district

court did not err.

     AFFIRMED.